Citation Nr: 1200746	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1992 to April 1992 and from December 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in September 2010.  After completing the requested development, the RO readjudicated the claim, as reflected by a May 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's reported history regarding his left shoulder disorder is not credible.

2.  A left shoulder disorder was present after service discharge in April 1992 and before December 2001.  

3.  A probative VA medical opinion found no evidence suggesting that the Veteran's left shoulder disorder was permanently aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in September 2003, prior to the initial adjudication this claim.  This letter advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  In light of the denial of the Veteran's service connection claim, no prejudice to the Veteran results from any failure to provide notice pursuant to Dingess/Hartman, 19 Vet. App. 473.  

Regarding VA's duty to assist, the Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any records as relevant that are not of record.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  Additionally, pursuant to the Board's remand directives, the Veteran was afforded a VA examination and related medical opinion with regard to his claimed left shoulder disorder was obtained.  The Board finds that the examination and medical opinion are sufficient for VA adjudicatory purposes.  As discussed below, the VA examination included a thorough physical examination of the Veteran, and the medical opinion is supported by a detailed rationale and accurate review of the claims file.  Moreover, neither the Veteran nor his representative have asserted that the provided VA examination is insufficient.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's left shoulder disorder service connection claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

As referenced above, the Veteran has had two periods of active service, the first from January 1992 to April 1992, and the second from December 2001 to March 2002.  The Veteran reports having several left shoulder surgeries, one before his first period of service and two between his two periods of service, and he contends that his left shoulder disorder was aggravated during his second period of active duty.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, it has been held that a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Although the Veteran now reports that his left shoulder disorder preexisted his first period of active service, he did not report this medical history when entering his first period of active service, and in his corresponding medical examination report, no left shoulder abnormalities were noted.  The Veteran also did not seek treatment for any left shoulder problems during his first period of service, nor were any left shoulder abnormalities noted on his separation from that period of active duty.  Thus, there is no documentation of any left shoulder disability prior to May 1992, or contention of left shoulder impairment during that time, such that the first period of active duty does not provide a framework on which to base any service connected benefits.  

Regarding the Veteran's contention that his current left shoulder disorder was aggravated during his second period of active duty, the record does not reflect that a physical examination was conducted prior to the Veteran's entrance into his second period of active duty.  However, the record does include assessments of his left shoulder condition conducted in May and June 2001, relatively soon before his entrance into active service in December 2001.   These May and June 2001 records reflect that the Veteran's left shoulder condition was assessed as impingement syndrome with mild shoulder instability.  

The record further reflects that the Veteran sought treatment for his left shoulder in March 2002, during the end of his second period of active service.  These March 2002 treatment records reflect the Veteran's report of having injured his left shoulder in September 2001 (prior to his second period of active duty) when he felt a pop in his left shoulder, as well as his report that he reinjured his shoulder when falling through his roof in March 2002 (during his second period of active duty).  The March 2002 treatment records also reflect diagnoses of a rotator cuff strain and rotator cuff impingement with instability of the joint.  The Veteran was also issued a physical profile in March 2002 restricting him from lifting more than 10 pounds with his left arm, overhead lifting with his left arm, prolonged overhead use of his left arm, and performing pushups or pull-ups.  

A line of duty investigation with regard to the Veteran's reported left shoulder and other injuries was initiated in June 2002.  In conjunction with the investigation, the Veteran submitted an affidavit reflecting his report that he initially injured his left shoulder when playing football in 1988, at which time he was diagnosed with a rotator cuff tear, which was surgically corrected that same year.  The Veteran further reported that he reinjured his left shoulder in 1998 and again in February 2002 when pulling a wrench.  Notably, documents associated with the Veteran's line of duty investigation for his reported in-service injuries raise doubts about the Veteran's credibility when reporting his in-service injuries.  Additionally, the administrative decision regarding the line of duty and misconduct investigation reflects a finding that there was no credible evidence suggesting that the Veteran's left shoulder injury, noted to have been initially incurred during a period when the Veteran was not on active duty, was aggravated by service.  

A February 2004 VA joints examination included an assessment of the Veteran's claimed left shoulder disorder, but no related medical opinion addressing its etiology.  During the examination, the Veteran reported that he had two prior left shoulder surgeries, the most recent in 1999 with good results, and that he did not have any left shoulder problems at the time of the examination.  The examiner diagnosed the Veteran with traumatic arthritis of the left shoulder, status-post surgery to repair an impingement with good results.

Given the Veteran's contention that his left shoulder disorder was aggravated during his second period of active service, coupled with the evidence of record reflecting the Veteran's treatment for his left shoulder disorder during his second period of active service, the Board obtained a VA examination and related medical opinion addressing this theory of entitlement.  

During the Veteran's VA left shoulder examination, performed in November 2010, the Veteran reported that he had initially injured his left shoulder when playing football in 1989 (prior to his first period of active service) and reinjured his left shoulder in 1997 (between his two periods of active service) when pulling a large wrench.  He denied any subsequent left shoulder injuries or experiencing any change in his left shoulder disorder between December 2001 and March 2002 (the dates of his second period of active duty).  Rather, the Veteran described his left shoulder disorder as persistently painful since 1997 without worsening or re-injury.  

After conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with left shoulder degenerative joint disease, status-post three surgeries.  However, the examiner opined that there was no evidence to suggest that the Veteran's left shoulder disorder was permanently worsened beyond its natural progression during the Veteran's second period of active service (December 2002 to March 2003).  In support of this opinion, the examiner stated that based on the Veteran's own report and the evidence contained in his claims file, the Veteran's left shoulder disorder has remained relatively stable since his 1999 surgery.  The examiner noted that the Veteran had undergone three left shoulder surgeries with a rotator cuff repair, lateral debridement, and subacromial compression.  As such, the Veteran has longstanding left shoulder degenerative joint disease, which can be expected to progressively worsen over time.  However, the examiner noted that the Veteran's shoulder appears, and is reported by the Veteran, to have remained relatively stable over many years, therefore failing to suggest that it was permanently aggravated by service.

At the outset of this analysis, the Board notes that given the many inconsistencies of record reflecting the Veteran's report of the onset and history of his left shoulder disorder, the evidence fails to reflect that the Veteran is a credible historian.  Specifically, while the Veteran now reports that his left shoulder disorder began prior to his first period of active service, he failed to report his pre-service left shoulder injury and related surgery when entering his first period of active duty.  Moreover, the Veteran's accounts of his subsequent re-injuries of his left shoulder have varied significantly.  In two March 2002 treatment records, the Veteran gave varying accounts of his left shoulder injury, initially reporting that he reinjured his left shoulder in September 2001, and in treatment received two days later, he reported re-injuring his left shoulder in March 2002 when falling through the roof and catching his body with his arms.  In conjunction with his line of duty investigation, he reported re-injuring his shoulder when pulling a wrench in February 2002, and during his 2010 VA examination, he reported that this re-injury involving a wrench occurred in 1997, and that he had no subsequent re-injuries.  Furthermore, the Veteran's service treatment records also reflect that significant concerns regarding the Veteran's credibility were raised by the investigative officers conducting his line of duty investigation for his claimed in-service injuries, thereby further casting doubt on his general reliability as an accurate historian.  As such, the Board determines that the Veteran's account of the history of his left shoulder disorder should be afforded little probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

To the extent that the record reflects that the Veteran sought left shoulder treatment during his second period of active service, therefore reflecting objective evidence that could indicate an in-service permanent aggravation of his preexisting left shoulder disorder, the Board notes that the VA medical opinion rendered in conjunction with the Veteran's 2010 VA examination fails to support a finding of aggravation.  Furthermore, the Board finds that this medical opinion is probative, as it is predicated upon an accurate and thorough review of the Veteran's claims file, considers the Veteran's lay assertions regarding the history of his left shoulder symptomatology, and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   The examiner chronicled the Veteran's left shoulder disorder history, including his left shoulder treatment during his second period of active service.   However, as the Veteran himself reported that his left shoulder disorder did not change during his second period of active duty, and a clinical evaluation of the Veteran's left shoulder and the Veteran's treatment records supported this characterization, the examiner concluded that there was no evidence to suggest that the Veteran's preexisting left shoulder disorder was permanently aggravated beyond its natural progression during his second period of active service.  The examiner's opinion is also supported by the line of duty investigation administrative decision in which it was concluded that there was no credible evidence that the Veteran's left shoulder was permanently aggravated by service.  

Furthermore, the evidence does not suggest, nor does the Veteran contend that his left shoulder disorder is directly related to service.  No left shoulder abnormalities were noted on entrance to, during, or on separation from his first period of active service, and service treatment records reflect that the Veteran's left shoulder disorder was noted prior to his second period of active service.  To the extent the record reflects that the Veteran had reserve service, the Veteran does not contend, nor does the evidence suggest, that the Veteran incurred or aggravated his left shoulder disorder during a period of inactive duty for training or active duty for training.  Given this evidence, the Board concludes that a basis for granting direct service connection has not been presented.

In sum, given the Board's finding that the Veteran's reported history regarding his left shoulder disorder is not credible; the lack of evidence suggesting a basis for awarding direct service connection; and the probative 2010 VA medical opinion failing to find evidence of a permanent in-service aggravation; a basis for granting service connection for a left shoulder disorder has not been presented.  Accordingly, the Veteran's appeal is denied.



ORDER

Service connection for a left shoulder disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


